PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Bode et al.
Application No. 16/065,940
Filed: June 25, 2018
Attorney Docket No.: 4385-1803717
For: Apparatus and Process for the Automated Chemical Synthesis of Compounds
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.137(a), filed May 6, 2022, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely submit corrected drawings in reply to the Notice of Allowability, mailed January 5, 2022, which set a period for reply of three (3) months.  Accordingly, this application became abandoned on April 6, 2022. A Notice of Abandonment was mailed April 22, 2022.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); 16and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. 

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  
See MPEP 711.03(c)(II)(C) and (D).  The present petition lacks item(s) (1). 



With regards to requirement (1), the drawing of May 6, 2022 was forwarded to the Examiner of record for approval. However, the Examiner has indicated that all reference characters [including the numbers and names] must be made readable in the replacement drawing. Currently, due to the poor quality of the image, the drawing is not public-friendly.  As such, a corrected drawing must be submitted.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Joy Dobbs at (571) 272-3001.  


/JONYA SMALLS/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1 http://portal.uspto.gov  (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).